UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7938


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR TORRENCE MCILWAINE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:05-cr-00391-FDW-1; 3:08-cv-00382-FDW)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Torrence McIlwaine, Appellant Pro           Se. William A.
Brafford, Assistant United States Attorney,        Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:


           Arthur Torrence McIlwaine seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.        The     order      is   not    appealable     unless      a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)      (2006).         A

prisoner     satisfies         this        standard      by     demonstrating          that

reasonable      jurists      would     find      that    any     assessment       of     the

constitutional        claims    by    the    district     court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that McIlwaine

has not made the requisite showing.                       Accordingly, we deny a

certificate      of    appealability         and      dismiss    the    appeal.           We

dispense     with     oral     argument       because      the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED


                                             2